Citation Nr: 0836450	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 26, 2004 
for the grant of service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In that September 2005 rating decision, the RO granted 
service connection for a stomach disorder (specifically, 
gastroesophageal reflux disease (GERD)).  An effective dated 
was assigned for this award based on the date his claim to 
reopen for service connection was received, that is, April 
26, 2004.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r) (2005).  The veteran then filed a 
February 2006 notice of disagreement (NOD) with the effective 
date assigned, and the appeal eventually reached the Board.     


FINDINGS OF FACT

1.  The RO denied the veteran's original March 1971 claim for 
service connection for a stomach disorder in a March 1971 
rating decision.  The veteran did not initiate an appeal upon 
notice of the denial.

2.  The RO received the veteran's claim to reopen service 
connection for a stomach disorder on April 26, 2004.  

3.  The RO granted service connection for a stomach disorder 
in a September 2005 rating decision, and established an 
effective date of April 26, 2004, the date of receipt of the 
claim to reopen.  

4.  The veteran then filed a February 2006 NOD, requesting an 
effective date earlier than the April 26, 2004 date assigned.  

5.  The basis of the RO's grant of service connection for a 
stomach disorder was, at least in part, due to the receipt of 
missing inpatient service department records, first received 
by the RO in March and June of 2005.  These records confirm 
the existence of a stomach disorder during the veteran's 
military service.  

6.  These additional service department records, by law, 
allow for reconsideration of the earlier March 1971 
adjudication.  

7.  The veteran filed his original claim for service 
connection on March 5, 1971, which is within one year of the 
veteran's separation from service, which occurred February 
26, 1971. 


CONCLUSION OF LAW

The requirements are met for an earlier effective date of 
February 27, 1971, for the award of service connection for a 
stomach disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.156(c), 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the portion of the decision that addresses 
clear and unmistakable error, the Board emphasizes that the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to such claims.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).

With respect to the earlier effective date claim, review of 
the claims folder shows compliance with the VCAA, 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, since the Board is granting the 
earliest possible effective date, there is no need to discuss 
in detail whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Governing Laws and Regulations and Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:  (1) "[e]ither 
the correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.   Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  The Court has further noted that "CUE is a 
very specific and rare kind of 'error.'"  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A simple disagreement with how 
the RO evaluated the facts is not sufficient to raise a valid 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when 
evidence, other than service medical records, is received in 
the appeal period following a subsequent disallowance, 
resulting in a later grant of service connection, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).  

Newly-discovered service treatment records (STRs) can also 
service as a basis for reopening a claim.  The Board notes 
that the regulation pertinent to this situation, 38 C.F.R. § 
3.156(c), was amended, effective October 6, 2006.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 
C.F.R. § 3.156(c) (2007)).  

Under the prior version of the regulation, where new and 
material evidence consists of supplemental reports from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. § 
3.156(c) (2006).  This included service department records 
which presumably had been misplaced and have now been located 
and forwarded to VA.  Id.  

Under the prior version of the regulations, 38 C.F.R. § 
3.400(q)(2) also applied to the situation when a claim is 
reopened on the basis of new and material evidence consisting 
of service department records.  This regulation provided that 
in such situations, the effective date assigned shall be 
based on the evaluation (date entitlement arose) or the date 
of receipt of claim on which the prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service.  38 C.F.R. 
§ 3.400(q)(2) (2006).  That is, the claim is considered a 
true "reopening" of the original claim and a review of the 
former disposition in light of the service department reports 
which were considered to have been lost or mislaid, and the 
award of benefits is made retroactive to the date of the 
original claim.  See Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.400(q)(2) (2006).

Under the new version of the regulations, 38 C.F.R. 
§ 3.400(q)(2) addressing service department records was 
removed.  However, much of the content of 38 C.F.R. § 
3.400(q)(2) was simply moved to the amended version of 
38 C.F.R. § 3.156(c).  In addition, the amended 38 C.F.R. 
§ 3.156(c) added some clarification to the definition of 
service department records.  If a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
The amendments above have established the effective dates 
without a provision for retroactive application.      

In this regard, although some of the changes to the 
regulations can be considered substantive depending on the 
factual situation of the particular case involved, here, the 
amendments to 38 C.F.R. § 3.400(q)(2) and 38 C.F.R. § 
3.156(c) do not specifically impact this particular veteran's 
situation.  As neither version of the regulations is more 
favorable to the veteran, the Board will simply cite to the 
new regulations.

Under the new version, 38 C.F.R. § 3.156(c) provides that "at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim." 38 C.F.R. § 3.156(c).

Under the new version of 38 C.F.R. § 3.156(c), service 
department records include (i) service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name; (ii) additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
(iii) declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim. 38 C.F.R. § 3.156(c)(1).  Under the new version, 
unlike the previous version, service department records do 
not include records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(2).

Finally, and most importantly, under the new version of 38 
C.F.R. § 3.156(c), an award made based all or in part on 
additional service department records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.     

A brief overview of the procedural history of this case is as 
follows:  The veteran was discharged from service in February 
1971.  Several weeks after discharge, he filed a formal claim 
for service connection for a stomach disorder in March 1971.  
The RO initially denied service connection for a stomach 
disorder in a March 1971 rating decision, due to the RO's 
analysis that there was no evidence of treatment for a 
stomach disorder during service and no evidence of a stomach 
disorder in his STR separation examination.  The RO notified 
the veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, at this point in the analysis, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).

The veteran then filed a claim to reopen service connection 
for a stomach disorder, which was received on April 26, 2004.  
After initially denying the veteran's claim to reopen, the RO 
eventually reopened the claim and granted service connection 
in the September 2005 rating decision on appeal.  The grant 
was based on the report of a September 2005 VA examiner who 
indicated it was at least as likely as not there was a nexus 
between the veteran's current GERD stomach disorder and in-
service symptoms of gastritis.  In making this determination, 
the VA examiner referenced newly-discovered inpatient STRs 
showing additional in-service treatment for a stomach 
disorder, only recently secured by the RO in March and June 
of 2005.  The RO then established an effective date of April 
26, 2004, the date of receipt of the claim to reopen, in 
accordance with the law and regulations of that time.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r) (2005).  The veteran then filed a 
February 2006 NOD with the effective date assigned, but the 
RO continued to deny his request for an earlier effective 
date, and the veteran's appeal has now reached the Board.  

The veteran argues that he is entitled an effective date 
earlier than April 26, 2004 (date of reopened claim).  He 
asserts that when his claim was initially denied in March 
1971, the VA at that time should have secured inpatient STRs 
from William Beaumont General Hospital showing stomach 
treatment, which were clearly identified by the veteran at 
that time in his initial claim.  On this basis, he seeks an 
earlier effective date back to March 5, 1971, the date his 
original claim for service connection for a stomach disorder 
was received.  He states that the medical evidence at that 
time clearly showed he had a stomach disorder incurred during 
service.  See February and May 2006 NODs.  In addition, in 
the alternative, he contends there is CUE in the original 
March 1971 rating decision because the RO failed in its duty 
to assist at that time by not attempting to secure additional 
inpatient STRs.  Further, he asserts there was CUE in the 
March 1971 rating decision because the RO incorrectly stated 
that there was no record of treatment for a stomach disorder 
while in service, despite the fact that the STR nursing notes 
present in the claims file at that time suggested treatment 
for gastritis.  See October 2006 substantive appeal (VA Form 
9).  For these reasons, he believes his effective date for 
the award of service connection should be retroactive to the 
date his original claim was received, that is, March 5, 1971.  

Upon review of the evidence, an earlier effective date is 
warranted.  As noted above, the RO previously established an 
effective date of April 26, 2004, the date of receipt of the 
claim to reopen.  This effective date was assigned based on 
the law and regulation stating that the proper effective date 
for new and material evidence other than service medical 
records received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(i) (West 2002); 
38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2005).  The RO found 
that the post-service September 2005 VA examination report 
served as new and material evidence to reopen the service 
connection claim, in that it provided a nexus between his 
current GERD and his in-service treatment for gastritis.  On 
this basis, the RO awarded the veteran an effective date of 
April 26, 2004, the date his claim to reopen was received.       

However, the RO failed to consider that the September 2005 VA 
examiner at least partly predicated his nexus opinion on 
newly-discovered inpatient STRs, dated in March and April of 
1969, revealing that the veteran underwent a gastroscopy 
during service, and that he was clearly diagnosed with 
minimal gastritis by a military physician.  These detailed 
inpatient STRs, only recently secured by the RO in March and 
June of 2005, were previously missing and not of record when 
the RO issued its original March 1971 rating decision denying 
the claim.  In reconsidering the claim, the supplemental STRs 
are relevant and probative to the basis of the prior final 
March 1971 denial; that is, they clearly demonstrate that the 
veteran had significant treatment for a stomach disorder 
during his military service.  After a review of these 
additional STRs, a VA examiner has since attributed his 
current GERD stomach disability to the treatment for 
gastritis during service.  In essence, the basis of the grant 
of service connection for a stomach disorder was, at least in 
part, due to the receipt of the additional STRs in March and 
June of 2005. 
  
In this regard, newly-discovered STRs can serve as a basis 
for reopening a claim.  In fact, under the amended version of 
38 C.F.R. § 3.156(c), an award made based all or in part on 
additional service department records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  Here, the basis of the grant 
of service connection was, at least in part, due to the 
receipt of these additional inpatient STRs in 2005.  As these 
additional STRs reveal a stomach disorder during service in 
March and April of 1969, this is the date of entitlement.  VA 
received the previously decided claim on March 5, 1971, which 
is the later date, and would normally be the new effective 
date assigned.   

However, the earlier relevant version of the regulation, 38 
C.F.R. § 3.400(q)(2) (2006), clarifies that even this 
effective date would be subject to the "rule on original 
claims filed within one year after separation from service", 
which under the new version of the regulation, 38 C.F.R. 
§ 3.156(c) (2007), is phrased as "such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim."  Consequently, since the original 
claim for service connection was filed on March 5, 1971, 
within one year of the veteran's separation from service 
(which was on February 26, 1971), the new effective date of 
entitlement here is the day following separation from 
service, or February 27, 1971.  See 38 C.F.R. § 3.400(b)(2) 
(2007). 

Incidentally, as to the veteran's intertwined claim of CUE in 
the March 1971 rating decision, since the Board has granted 
the earliest possible effective date by law (i.e., the day 
following separation from service), any assertion of CUE by 
the veteran is rendered moot.  In essence, the benefit of  
38 C.F.R. § 3.156(c) is that in certain situations the 
earliest possible effective date can be assigned without the 
claimant having to demonstrate CUE in a prior final 
determination.  





Therefore, the Board finds that this evidence is sufficient 
to establish an earlier effective date of February 27, 1971, 
for the grant of service connection for a stomach disorder.  
38 U.S.C.A. § 5107(b).  The appeal is granted.   


ORDER

An earlier effective date of February 27, 1971, for the award 
of service connection for a stomach disorder is granted.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


